



        
Exhibit 10.1


RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
ACUSHNET HOLDINGS CORP.
2015 OMNIBUS INCENTIVE PLAN
Acushnet Holdings Corp. (the “Company”), pursuant to its 2015 Omnibus Incentive
Plan (the “Plan”), hereby grants to the Participant set forth below the number
of Restricted Stock Units (“RSUs”) set forth below. The RSUs are subject to all
of the terms and conditions as set forth herein, in the Restricted Stock Unit
Agreement (attached hereto), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]
Date of Grant:
[Insert Date of Grant]
Number of RSUs:
[Insert No. of Restricted Stock Units Granted]
Vesting Commencement Date:
[Insert Vesting Commencement Date]
Vesting Schedule:
Provided that the Participant has not undergone a Termination prior to the
applicable vesting date, one-third (1/3) of the RSUs granted hereunder shall
vest on each of [Insert Vesting Period] (such period, the “Vesting Period”).

Notwithstanding the above:
(a)    In the event of a Termination as a result of the death or Disability of
the Participant during the Vesting Period, the RSUs, to the extent not then
vested, shall fully vest on the date of such Termination.
(b)    In the event a Termination by the Service Recipient without Cause or by
the Participant for Good Reason, in either case, during the 18 month period
following a Change in Control, the RSUs, to the extent not then vested, shall
fully vest on the date of such Termination.
For purposes of this notice, “Good Reason” shall mean, as to any Participant,
unless otherwise provided in any employment agreement between the Participant
and the Service Recipient in effect at the time of a Termination, (i) a material
reduction by the Service Recipient in such Participant’s base salary or annual
target cash bonus opportunity (other than pursuant to an across-the-board
reduction applicable to similarly situated Participants) or (ii) the relocation
of such Participant’s principal place of business more than fifty (50) miles
from its then current location; provided, however, that no Termination shall be
considered a Termination with Good Reason hereunder unless, as to any event of
Good Reason, the Participant as provided the Service Recipient with thirty (30)
days’ written notice of such alleged event of Good Reason, and the Service
Recipient has failed to cure such event prior to the expiration of such thirty
(30) day notice period.
*    *    *







--------------------------------------------------------------------------------





THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.


ACUSHNET HOLDINGS CORP.
Participant


By:
Title:
Name:



        







































































--------------------------------------------------------------------------------





RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
ACUSHNET HOLDINGS CORP.
2015 OMNIBUS INCENTIVE PLAN
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Acushnet Holdings Corp. 2015 Omnibus Incentive Plan (the
“Plan”), Acushnet Holdings Corp. (the “Company”) and the Participant agree as
follows. The Grant Notice is incorporated into and deemed a part of this
Restricted Stock Unit Agreement. Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan.
1.Grant of Restricted Stock Units. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant the number
of Restricted Stock Units (“RSUs”) provided in the Grant Notice (with each RSU
representing an unfunded, unsecured right to receive one share of Common Stock
upon vesting).
2.Vesting. Subject to the conditions contained herein and in the Plan, the RSUs
shall vest as provided in the Grant Notice.
3.Settlement of Restricted Stock Units. The provisions of Section 9(d)(ii) of
the Plan are incorporated herein by reference and made a part hereof. Except as
otherwise elected pursuant to any election form submitted under the Acushnet
Holdings Corp. Employee Deferral Plan (the “Deferral Plan”), payment in
settlement of any vested RSU shall be made in Common Stock as soon as
practicable following the applicable vesting date but in no event later than 60
days following such date.
4.Treatment of Restricted Stock Units Upon Termination. Except as provided in
the Grant Notice, the provisions of Section 9(c)(ii) of the Plan are
incorporated herein by reference and made a part hereof.
5.Company; Participant.
(a)The term “Company” as used in this Agreement with reference to employment
shall include the Company and its subsidiaries.
(b)Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the executors, the administrators, or the person or persons to whom the RSUs
may be transferred by will or by the laws of descent and distribution, the word
“Participant” shall be deemed to include such person or persons.
6.Non-Transferability. The RSUs are not transferable by the Participant except
to Permitted Transferees in accordance with Section 14(b) of the Plan. Except as
otherwise provided herein, no assignment or transfer of the RSUs, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the RSU
shall terminate and become of no further effect.
7.Rights as Stockholder. The Participant or a permitted transferee of the RSUs
shall have no rights as a stockholder with respect to any share of Common Stock
underlying an RSU unless and





--------------------------------------------------------------------------------





until the Participant shall have become the holder of record or the beneficial
owner of such Common Stock and, subject to Section 9, no adjustment shall be
made for dividends or distributions or other rights in respect of such share of
Common Stock for which the record date is prior to the date upon which the
Participant shall become the holder of record or the beneficial owner thereof.
To the extent that the Participant is not already a party to the Stockholders’
Agreement, the Committee may require the Participant to execute and become a
party to the Stockholders’ Agreement as a condition to the issuance of Common
Stock in settlement of the RSUs, by executing and delivering to the Company a
joinder to the Stockholders’ Agreement.
8.Tax Withholding. The provisions of Section 14(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. Except in the event the
Participant consents in writing to satisfaction of any required withholding in a
different manner (which may include the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest) that have been
held by the Participant for at least six (6) months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment applying GAAP) having a Fair Market Value equal to such
withholding liability), any required withholding will be satisfied by having the
Company withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the settlement of the Award a number of shares with a
Fair Market Value equal to such withholding liability, provided that the number
of such shares may not have a Fair Market Value greater than the minimum
required statutory withholding liability unless determined by the Committee not
to result in adverse accounting consequences.
9.Dividend Equivalents. As of any date that the Company pays an ordinary cash
dividend on its Common Stock, the Company shall credit the Participant with an
amount equal to (a) the per share cash dividend paid by the Company on its
Common Stock on such date, multiplied by (b) the total number of RSUs subject to
the Award that are outstanding immediately prior to the record date for that
dividend (a “Dividend Equivalent Right”). Any Dividend Equivalent Rights
credited pursuant to the foregoing provisions of this Section 9 shall be subject
to the same vesting, payment and other terms, conditions and restrictions as the
original RSUs to which they relate, including with respect to RSUs for which a
deferral election has been made under the Deferral Plan; provided, however, that
(i) with respect to RSUs for which a deferral election has not been made under
the Deferral Plan, the Company will decide on the form of payment and may pay
dividend equivalents in shares of Common Stock, in cash or in a combination
thereof, in each case, without interest and (ii) with respect to RSUs for which
a deferral election has been made under the Deferral Plan, the Share Account (as
defined in the Deferral Plan) shall be credited with a number of shares of
Common Stock determined by dividing the amount of the Dividend Equivalent Right
relating to such RSUs by the Fair Market Value of a share of Common Stock on the
dividend payment date, with the value of any fractional shares paid to the
Participant in cash. No crediting of Dividend Equivalent Rights shall be made
pursuant to this Section 9 with respect to any RSUs which, immediately prior to
the record date for that dividend, have either been settled, cancelled or
forfeited.
10.Clawback/Repayment. All RSUs may be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (a) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time, and (b) applicable law. The
Committee may also provide that if the Participant receives any amount in excess
of the amount that the Participant should have otherwise received under the
terms of the RSUs for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
the Participant may be required to repay any such excess amount to the Company.





--------------------------------------------------------------------------------





11.Detrimental Activity. Notwithstanding anything to the contrary contained in
the Plan, the Grant Notice or this Restricted Stock Unit Agreement, if a
Participant has engaged or engages in any Detrimental Activity, the Committee
may, in its sole discretion, (a) cancel any or all of the RSUs, and (b) cause
the Participant to forfeit to the Company any after-tax gain realized on the
vesting of such RSUs.
12.Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided; provided that, unless and until some other address be
so designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal executive office,
to the attention of the Company Secretary, and all notices or communications by
the Company to the Participant may be given to the Participant personally or may
be mailed to the Participant at the Participant’s last known address, as
reflected in the Company’s records. Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.
13.No Right to Continued Service. This Agreement does not confer upon the
Participant any right to continue as an employee or service provider to the
Company.
14.Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.
15.Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company’s behalf by the Committee. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
16.Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Restricted Stock Unit Agreement, the Grant Notice or the Plan to the
contrary, if any suit or claim is instituted by the Participant or the Company
relating to this Restricted Stock Unit Agreement, the Grant Notice or the Plan,
the Participant hereby submits to the exclusive jurisdiction of and venue in the
courts of Delaware.
17.Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.
18.Section 409A. The RSUs granted hereunder are intended and shall be construed
to comply with Section 409A of the Code (including the requirements applicable
to, or the conditions for exemption from treatment as, a “deferral of
compensation” or “deferred compensation” as those terms are defined in the
regulations under Section 409A, whether by reason of short-term deferral
treatment or other exceptions or provisions).





